                                         Case 4:20-cv-05640-YGR Document 468 Filed 04/21/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                  11                  Plaintiff,                            PRETRIAL ORDER NO. 4
                                  12            vs.
Northern District of California
 United States District Court




                                  13     APPLE INC.,                                        Dkt. Nos. 439, 441, 452, 457, 465

                                  14                  Defendant.

                                  15     APPLE INC.,

                                  16                      Counterclaimant,

                                  17             v.

                                  18     EPIC GAMES, INC.,

                                  19                      Counter-Defendant.

                                  20

                                  21          TO ALL PARTIES AND COUNSEL OF RECORD:
                                  22          On Wednesday, April 20, 2021, the Court held a regularly-scheduled pretrial conference.
                                  23   Considering the parties’ requests and arguments, and good cause appearing, the Court issues the
                                  24   orders set forth below which also includes some post-conference updates.
                                  25          1. PUBLIC ACCESS
                                  26          The Court is in receipt of two motions for access to the trial: one from the Class Plaintiffs
                                  27   in the related actions, 4:11-cv-06714-YGR and 4:19-cv-03074-YGR (Dkt. No. 439), and one from
                                  28   The Reporters Committee for Freedom of the Press and 18 Media Organizations (“Media”) (Dkt.
                                         Case 4:20-cv-05640-YGR Document 468 Filed 04/21/21 Page 2 of 5




                                   1   No. 457). As explained during the conference, the Court is not allowed to live stream or provide

                                   2   live video access to the parties or to the public for live testimony such as trials. For health and

                                   3   public safety issues, the Zoom platform will be used to accommodate the one or two witnesses

                                   4   who may have to testify remotely and to provide audio access to the public and any

                                   5   parties/attorneys who are not in the courtroom due to in-person limits. Thus, the Class Plaintiffs’

                                   6   claims that the parties will have video access was not properly informed.

                                   7          The Court has been working on ways to provide as much access as is reasonably possible

                                   8   understanding the interest in the proceedings. However, for public health and safety reasons, the

                                   9   Northern District has instituted protocols in all courthouses which control proceedings open to the

                                  10   public, and all are being considered in totality.

                                  11          At this juncture, the Court can ORDER the following:

                                  12          First, the Court GRANTS the requests of the Media and the Class Plaintiffs, and allocates
Northern District of California
 United States District Court




                                  13   two seats in the courtroom to be used by two pre-authorized pool reporters and one seat by the

                                  14   attorneys for the Class Plaintiffs. The Media shall meet and confer amongst themselves to

                                  15   determine the manner in which the pool reporters shall be selected and shall provide the Court

                                  16   with its proposed protocol by Friday, April 23, 2021. Similarly, the attorneys for the Class

                                  17   Plaintiffs shall meet and confer amongst themselves to determine the manner in which the pool

                                  18   reporters shall be selected and shall provide the Court with its proposed protocol by Friday, April

                                  19   23, 2021.

                                  20          Second, the Court orders a specific telephone line for media specifically and for the

                                  21   attorneys for the Class Plaintiffs to ensure that they have access to the audio. To access this

                                  22   telephone line, requests should be submitted through the following online form by Thursday, April

                                  23   29, 2021: https://www.surveymonkey.com/r/Epic-Apple which link shall be publicized on the

                                  24   Court’s website.

                                  25          Third, the Court authorizes one or more high volume telephone lines for the public at large.

                                  26   These telephone lines will be publicized in advance of the trial on the Court’s website at either

                                  27   https://www.cand.uscourts.gov/judges/gonzalez-rogers-yvonne-ygr/ or

                                  28   https://cand.uscourts.gov/epic-games-inc-v-apple-inc/.
                                                                                           2
                                         Case 4:20-cv-05640-YGR Document 468 Filed 04/21/21 Page 3 of 5




                                   1          Fourth, pursuant to the parties’ recommendation (Dkt. No. 459), the parties shall jointly

                                   2   arrange and maintain a repository at a third-party file sharing service (e.g., Box) for admitted trial

                                   3   exhibits. The repository shall be publicly accessible through a link that may be published by the

                                   4   Court and distributed by the parties. After an exhibit is admitted into the record, the party

                                   5   introducing such exhibit shall upload the exhibit to the repository, and each party shall, after the

                                   6   close of trial each day, upload all exhibits admitted on or demonstratives used during that trial day

                                   7   by no later than 5:00 p.m. The parties may redact from the exhibits any specific information that

                                   8   has been sealed by the Court and any sensitive personal information that a party or witness has

                                   9   requested to redact (e.g., home addresses or telephone numbers). Any concerns with respect to the

                                  10   latter may be brought to the attention of the Court. By no later than Wednesday, April 28, 2021,

                                  11   the parties shall provide the Court with the link so that it can be prepared to publish the same.

                                  12          Finally, the parties and their attorneys will be allowed to access the audio of the trial
Northern District of California
 United States District Court




                                  13   through the Zoom link so that they can hear any sealed proceedings and not encumber one of the

                                  14   telephone lines.

                                  15          2. STIPULATIONS

                                  16          The Court accepts the following stipulations of the parties:

                                  17                  a. Epic Games shall present an opening statement followed by Apple.

                                  18                  b. To the extent that the parties play a witness’s deposition designations at trial, all

                                  19                      portions of the testimony designated by any party will be played at the same

                                  20                      time, including the parties’ affirmative designations, counter-designations, and

                                  21                      counters to counter-designations. All designated testimony will be introduced in

                                  22                      the sequence in which the testimony was originally given.

                                  23                  c. Pursuant to Federal Rule of Evidence 615, each fact witness is excluded from

                                  24                      the courtroom until each is excused. This order shall apply to any fact witness

                                  25                      listed on either party’s witness list until the witness has completed giving his or

                                  26                      her testimony during a party’s case-in-chief and is excused by the Court, unless

                                  27                      otherwise ordered. While a fact witness is excluded from the courtroom, the

                                  28                      witness shall be prohibited from reading any portion of any trial transcript or
                                                                                          3
                                         Case 4:20-cv-05640-YGR Document 468 Filed 04/21/21 Page 4 of 5




                                   1                     any other material documenting any witness’s testimony, and an excluded

                                   2                     witness also shall not remotely listen to any trial proceedings (including

                                   3                     through the Zoom platform or by any other means). However, this exclusion

                                   4                     order shall not apply to expert witnesses or to the officer or employee who will

                                   5                     serve as the designated representative of the corporate party. The Court

                                   6                     understands those individuals to be Timothy Sweeney for Epic Games and

                                   7                     Philip Schiller for Apple.

                                   8                  d. The Parties shall file witness lists with updated “will” and “may” call status on

                                   9                     April 26, 2021.

                                  10                  e. The parties have submitted a Stipulation and Proposed Order Concerning

                                  11                     Objections to Deposition Testimony to address the hiring retired Magistrate

                                  12                     Judge Elizabeth LaPorte to resolve their designation disputes. (Dkt. No. 465.)
Northern District of California
 United States District Court




                                  13                     The stipulation is approved and the Motion to Appoint Special Master is

                                  14                     withdrawn. (Dkt. No. 441.)

                                  15          3. DEPOSITION DESIGNATIONS

                                  16          The parties may substitute trial time for additional deposition designations during the

                                  17   course of the trial beyond the 4-hour limit which the Court agreed to read in advance.

                                  18          The parties may jointly stipulate to the admission of exhibits that are referenced in the

                                  19   deposition designations.

                                  20          4. EXPERTS

                                  21          In terms of presenting expert testimony, back-to-back, the Court will allow that testimony

                                  22   to focus on the economic experts, namely, David Evans, Susan Athey, and Michael Cragg for Epic

                                  23   Games and Richard Schmalensee, Lorin Hitt, and Francine LaFontaine for Apple.

                                  24          5. UPDATING PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                  25          The Court will provide another 24 hours for the updating of the proposed findings of fact

                                  26   and conclusions of law. These will be due 48 hours from the close of evidence for the day and

                                  27   shall be sent to the chambers email.

                                  28
                                                                                        4
                                         Case 4:20-cv-05640-YGR Document 468 Filed 04/21/21 Page 5 of 5




                                   1          6. ADDITIONAL DOCUMENTS

                                   2          The parties have agreed to provide the Court with a list of terms and acronyms. The Court

                                   3   would also appreciate an editable version of the parties’ most current version of the witness lists.

                                   4          This Order terminates Docket Numbers 439, 441, 452, 457, and 465.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 21, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                   8                                                           UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
